Case 1:20-cv-00706-DLC Document 429-2 Filed 05/18/21 Page 1 of 4




                Exhibit B
         Case 1:20-cv-00706-DLC Document 429-2 Filed 05/18/21 Page 2 of 4

                                                                            Page 214
 1

 2   UNITED STATES DISTRICT COURT

 3   SOUTHERN DISTRICT OF NEW YORK

 4   Case No. 1:20-cv-00706-DLC

 5   ------------------------------x

 6   FEDERAL TRADE COMMISSION;
     STATE OF NEW YORK; STATE OF
 7   CALIFORNIA;· STATE OF ILLINOIS;
     STATE OF NORTH CAROLINA;
 8   STATE OF OHIO; COMMONWEALTH
     OF PENNSYLVANIA;· And
 9   COMMONWEALTH· OF VIRGINIA,
                         Plaintiffs,
10             v.
     VYERA PHARMACEUTICALS,· LLC;
11   PHOENIXUS· AG; MARTIN SHKRELI,
     Individually, as an owner and
12   former officer of Vyera Pharmaceuticals, LLC
     and Phoenixus AG (formerly
13   known as Turing Pharmaceuticals, LLC
     and Turing Pharmaceuticals AG);
14   and· KEVIN MULLEADY, individually,
     as an owner and director of
15   Phoenixus AG and a former
     Executive of Vyera Pharmaceuticals, LLC,
16                       Defendants.

17   ------------------------------x

18

19           REMOTE DEPOSITION OF MARTIN SHKRELI

20                              VOLUME II

21                        January 28, 2021

22

23

24   Reported by:
     MARY F. BOWMAN, RPR, CRR
25   JOB NO. 188174
                  Case 1:20-cv-00706-DLC Document 429-2 Filed 05/18/21 Page 3 of 4

                                                    Page 215                                                        Page 216
 1                                                              1
 2                                                              2              APPEARANCES: (BY VIDEOCONFERENCE)
 3                                                              3
 4                                                              4   FEDERAL TRADE COMMISSION
 5                            January 28, 2021                  5   Attorneys for Plaintiffs
 6                            9:00 a.m.                         6         600 Pennsylvania Avenue Northwest
 7                                                              7         Washington, DC 20580
 8                                                              8   BY:   MARKUS MEIER, ESQ.
 9              Remote deposition of MARTIN                     9         NICHOLAS PERLMAN
10    SHKRELI, held before Mary F. Bowman, a                   10
11    Registered Professional Reporter, Certified              11   MORGAN LEWIS & BOCKIUS
12    Realtime Reporter, and Notary Public of the              12   Attorneys for Defendant Vyera Pharmaceuticals
13    State of New Jersey.                                     13   and Phoenixus AG
14                                                             14         1701 Market Street
15                                                             15         Philadelphia, PA 19103
16                                                             16   BY:   STEVEN REED, ESQ.
17                                                             17
18                                                             18   DUANE MORRIS
19                                                             19   Attorneys for Defendant Shkreli
20                                                             20         30 South 17th Street
21                                                             21         Philadelphia, PA 19103
22                                                             22   BY:   CHRISTOPHER CASEY, ESQ.
23                                                             23         A.J. RUDOWITZ, ESQ.
24                                                             24
25                                                             25


                                                    Page 217                                                        Page 218
1                                                               1
2              APPEARANCES: (BY VIDEOCONFERENCE)                2
3                                                               3
4    KASOWITZ BENSON TORRES                                     4            IT IS HEREBY STIPULATED AND
5    Attorneys for Defendant, Mulleady                          5   AGREED, by and between the attorneys
6          1633 Broadway                                        6   for the respective parties herein, that
7          New York, NY 10019                                   7   filing and sealing be and the same are
8    BY:   ALBERT SHEMMY MISHAAN, ESQ.                          8   hereby waived.
9          DAVID ERMANN, ESQ.                                   9          IT IS FURTHER STIPULATED AND
10                                                             10   AGREED that all objections, except as
11                                                             11   to the form of the question, shall be
12   Also Present:                                             12   reserved to the time of the trial.
13         Amy McFarlane, NYS AG Office                        13
14         Jeremy Kasha NY AG Office                           14            IT IS FURTHER STIPULATED AND
15         Kip Sturgis, NC AG Office                           15   AGREED that the within deposition may
16         Michael Battaglia, CA AG Office                     16   be sworn to and signed before any
17         Liz Maag, OH AG Office                              17   officer authorized to administer an
18         Carlos Lopez, Videographer                          18   oath, with the same force and effect as
19                                                             19   if signed and sworn to before the
20                                                             20   Court.
21                                                             21
22                                                             22
23                                                             23
24                                                             24
25                                                             25
Case 1:20-cv-00706-DLC Document 429-2 Filed 05/18/21 Page 4 of 4
